Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-5 are objected to because of the following informalities:  
Claims 1-5 include quotation marks and reference numerals, which are not necessary. Although the reference numerals are within parenthesis, they do not limit the scope of the claim.
In Claim 2, line 5, rephrase “the apparatus (1) allows localized compression on the patient’s body” to read --the apparatus is configured to allow localized compression on a patient’s body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the means" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the means” to read --a means--.
Claim 1 is indefinite for reciting the phrase “supported, and can be bandages or elastic cotton fabrics”. The phrase “can be” makes it unclear if the required structure is actually present or not. 
Claim 2 recites the limitation "the patient's body, stimulating the blood flow in the region" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the patient's body, stimulating the blood flow in the region” to read --a patient's body, stimulating a blood flow in a region--.
Claim 4 recites the term "essentially" in line 3, which is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “essentially” is defined as having the recited shape that may include an irregularity to that shape. To further clarify claim 4, rephrase “has an essentially truncated cone shape” in line 3, to read --has a truncated cone shape--. 
Claims 3 and 5 are rejected based on dependency to a rejected to claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (U.S. Patent No. 5413849) in view of Peters (U.S. Patent No. 6129695).
Regarding claim 1, Austin discloses (Col. 1, lines 12-19; Col. 8, lines 20, 58-65; Col. 9, lines 9-31) a postoperative auxiliary apparatus 70 (Col. 8, line 20 and Figure 3, combined 3-layer structure 70), characterized in that it presents an apparatus 70, built of low-density polyethylene 16 (Col. 9, lines 9-31 and Figure 3, elastomeric warp 16 is an elastic material comprising longitudinal, i.e. machine direction, strands or filaments. Suitable elastomers include low density polyethylene), coated with cotton fabric 62,64 (Col. 8, lines 58-65 and Figure 3, At least one of the carded web layers 62 and 64, coating the top and bottom surfaces of the elastomeric warp 16, comprises natural staple fibers such as cotton), in which the apparatus 70 has a shape capable of transmitting a pressure (Col. 1, lines 12-19, combined 3-layer structure 70 is an elastic fabric that is useful in a variety of applications, including use as a component in bandaging materials. Incorporating an elastic component into these and other products is desirable because the resultant product can conform to irregular shapes and allow more freedom of body movement than fabrics with limited extensibility, ultimately capable of transmitting pressure) resulting from a means whereby said apparatus 70 is supported, and this comprises bandages or elastic cotton fabrics (Col. 1, lines 12-19, combined 3-layer structure 70 is an elastic fabric that is useful in a variety of applications, including use as a component in bandaging materials), having a compression application, a support application, a modeling application and an expansion application (Col. 1, lines 12-13, intended use of combined 3-layer structure 70 has inherent applications suitable for compression, support, modeling, and expansion).
	However, Austin fails to explicitly disclose built of low-density polyethylene, coated with elastic cotton fabric.
	Peters teaches (Col. 3, lines 36-45; Col. 4, lines 6-11, 16-21; Figures 2A-2B) an analogous postoperative auxiliary apparatus 20,40 (Col. 3, lines 38, 41 and Figure 2A, base 20 and protective attachment 40) built of analogous low-density polyethylene 60 (Col. 4, lines 16-21 and Figure 2B, The cushioning material 60 is a material which can provide a measure of protection to the user such as low density polyethylene), coated with elastic cotton fabric 20,70 (Col. 3, lines 36-45 and Figure 2B, base 20 of flexible material made of knitted cotton elastic fabric; Col 4, lines 6-11 and Figure 2B, The material cover 70 is a single-layered, fabric-like material, having interstices. The material can be knitted cotton elastic fabric).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cotton fabric (62,64 of Austin) of Austin, so that the cotton fabric is knitted as an elastic cotton fabric (20,70 of Peters) as taught by Peters, in order to provide an improved postoperative auxiliary apparatus with a knitted cotton elastic fabric that provides outer layers with increased flexibility for stretching and conforming to the body structure resulting in optimal pressure therapy (Peters, Col. 3, lines 50-56). 
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (U.S. Patent No. 5413849) in view of Peters (U.S. Patent No. 6129695) and in further view of Johnson et al. (U.S. Patent No. 6251493).
	Regarding claim 2, the combination of Austin in view of Peters discloses the invention as described above but fails to explicitly disclose characterized in that the apparatus in its compression application, presents a shape with its faces slightly domed, with positive curvature, that is, outward, such that the apparatus allows localized compression on the patient's body, stimulating the blood flow in the region without excessively shaping the region.
	Johnson teaches (Col. 13, lines 32-46; Col. 17, lines 60-63; Figure 4f) an analogous postoperative auxiliary apparatus 84,86,89 (Col. 17, lines 60-63 and Figure 4f, article of the invention comprising exterior film covering 84, vibration attenuating material 86, and pressure sensitive adhesive layer 89) characterized in that the analogous apparatus 84,86,89 in its analogous compression application (Col. 13, lines 32-46, article inherently provides targeted, localized pressure to the affected area of a user as determined by its viscoelastic vibration attenuating material 86), presents a shape with its faces slightly domed, with positive curvature, that is, outward (Figure 4f, upper and lower surfaces are curved in an outward domed shape), such that the analogous apparatus 84,86,89 is configured to allow localized compression on a patient's body, stimulating a blood flow in a region without excessively shaping the region (Col. 13, lines 32-46 and Figure 4f, article inherently provides targeted, localized pressure to the affected area of a user as determined by its viscoelastic vibration attenuating material 86 and shape).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the post-operative apparatus of Austin in view of Peters, so that the shape has both faces slightly domed, with positive curvature, as taught by Johnson, in order to provide an improved post-operative apparatus that creates targeted, localized pressure to the affected area of a user with a shape that conforms to a body scar for optimal compression therapy (Johnson, Col. 13, lines 32-46). In addition, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape, such as to conform to various shaped body scars would fall under routine experimentation and ultimately be obvious to one of ordinary skill in the art. 
	Regarding claim 3, the combination of Austin in view of Peters discloses the invention as described above but fails to explicitly disclose characterized in that the apparatus in its modeling application, presents a shape containing on one of its faces slightly negatively domed, that is, with inward curvature.
Johnson teaches (Col. 13, lines 32-46; Col. 17, lines 52-55; Figure 4d) an analogous postoperative auxiliary apparatus 72,74,76 (Col. 17, lines 52-55 and Figure 4d, article of the invention comprising exterior film covering 72, vibration attenuating material 74, and pressure sensitive adhesive layer 76) characterized in that the analogous apparatus 72,74,76 in its analogous modeling application (Col. 13, lines 32-46, article inherently provides targeted, localized pressure to the affected area of a user as determined by its viscoelastic vibration attenuating material 86), presents a shape containing on one of its faces slightly negatively domed, that is, with inward curvature (Figure 4d, upper surface is curved in an inward domed shape).
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape, such as to conform to various shaped body scars would fall under routine experimentation and ultimately be obvious to one of ordinary skill in the art. 
Regarding claim 4, the combination of Austin in view of Peters discloses the invention as described above but fails to explicitly disclose characterized in that the apparatus in its expansion application, has a truncated cone shape, with two ends having different diameters, a smaller diameter and a larger diameter, where the end with the larger diameter has a straight face and the end with the smaller diameter has a positively domed end, that is, with outward curvature.
Johnson teaches (Col. 13, lines 32-46; Col. 19, lines 45-53; Figure 7c) an analogous postoperative auxiliary apparatus 334,336,338,340,348 (Col. 19, lines 45-53 and Figure 7c, article of the invention comprising vibration attenuating material 334 and another vibration attenuating material 336, a pressure sensitive adhesive layer 338, flaps 340, and film 348) characterized in that the analogous apparatus 334,336,338,340,348 in its analogous expansion application (Col. 13, lines 32-46, article inherently provides targeted, localized pressure to the affected area of a user as determined by its viscoelastic vibration attenuating material 86), has a truncated cone shape, with two ends having different diameters (Figure 7c, coned shaped article with upper surface end and lower surface end. Upper surface has a smaller diameter than the lower surface), a smaller diameter and a larger diameter, where the end with the larger diameter has a straight face (Figure 7c, bottom surface with pressure sensitive adhesive 338 has a straight face) and the end with the smaller diameter has a positively domed end, that is, with outward curvature (Figure 7c, upper surface has an outward dome shaped face).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the post-operative apparatus of Austin in view of Peters, so that the post-operative apparatus has a truncated cone shape with an end having a smaller diameter and outwardly domed face, as taught by Johnson, in order to provide an improved post-operative apparatus that creates targeted, localized pressure to the affected area of a user with a shape that conforms to a body scar for optimal compression therapy (Johnson, Col. 13, lines 32-46). In addition, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape, such as to conform to various shaped body scars would fall under routine experimentation and ultimately be obvious to one of ordinary skill in the art. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (U.S. Patent No. 5413849) in view of Peters (U.S. Patent No. 6129695) and in further view of Lalvani (U.S. Patent No. 20070122590). 
Regarding claim 5, the combination of Austin in view of Peters discloses the invention as described above but fails to explicitly disclose characterized in that the apparatus in its support application has a shape with joined ends, forming a circular padding and one of its faces is slightly negatively domed.
A first embodiment of Lalvani teaches (Paragraph 92; Figure 26) an analogous postoperative auxiliary apparatus (Paragraph 92 and Figure 26, expandable fabric sheet material) characterized in that the analogous apparatus (Paragraph 92 and Figure 26, expandable fabric sheet material) in its analogous support application (Paragraphs 92 and Figures 26, expandable sheet material inherently capable for use around circularly shaped body segments) has a shape with joined ends, forming a circular padding (Paragraph 92 and Figure 26, The module n is repeated in an undulating group of six modules in 115 and as shown in the expanded state 117. The modules n are combined with modules n1, n2, n3 and n4 to form an irregular undulating torus around the hole 11),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the postoperative auxiliary apparatus of Austin in view of Peters, so that the shape has two joined ends forming a circular padding, as taught by the first embodiment of Lalvani, in order to provide an improved postoperative auxiliary apparatus with a padding around a hole that forms a donut shape for being able to conform around rounded body segments (first embodiment of Lalvani, Paragraph 92). In addition, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape, such as to conform to various shaped body scars would fall under routine experimentation and ultimately be obvious to one of ordinary skill in the art. 
However, the combination of Austin in view of Peters in view of the first embodiment of Lalvani fails to explicitly disclose one of its faces is slightly negatively domed. 
A second embodiment of Lalvani teaches an analogous postoperative auxiliary apparatus (Paragraph 56 and Figure 42, expandable fabric sheet material for use as human wear) wherein one of its faces is slightly negatively domed (Paragraph 109 and Figure 42, The expanded grid on the head portion of the cap is composed of curved trapezoidal regions 2o' arranged radially from the iris 231 at the apex). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify one of the surfaces of the postoperative auxiliary apparatus of Austin in view of Peters in view of the first embodiment of Lalvani, so that one of the surface has a negatively domed shape, as taught by a second embodiment of Lalvani, in order to provide an improved postoperative auxiliary apparatus for fitting the rounded padding around convex and circularly shaped body segments, such as a user’s head (second embodiment of Lalvani, Paragraph 109). In addition, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape, such as to conform 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786